Citation Nr: 1412991	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  12-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for status post removal of medial and semilunar cartilage of the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the patellofemoral joint compartment of the left knee, effective from October 8, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION


The Veteran had active military service from December 1958 to December 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied a rating in excess of 10 percent for status post removal of medial and semilunar cartilage of the Veteran's left knee.  Jurisdiction of his case is currently with the RO in Detroit, Michigan.

In June 2011, the Veteran testified at a personal hearing at the RO.  A transcript of the hearing is of record.

In a February 2012 rating decision, the Detroit RO granted service connection for osteoarthritis of the patellofemoral joint compartment of the left knee associated with status post removal of the medial and semilunar cartilage that was assigned an initial 10 percent disability rating, effective from October 8, 2009.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Given that the RO's recent award stems from the Veteran's disagreement with the RO's January 2010 rating decision, the Board considers that the claim for a higher rating as to this disability as well is properly on appeal.

In February 2012, the Veteran submitted claims for service connection for right knee and back disorders secondary to his service connected left knee disability.  While the Agency of Original Jurisdiction (AOJ) has undertaken some development in his claims, such as sending a requisite duty to assist letter in June 2012, and affording him a VA examination in July 2012, there is no indication that the claims have been adjudicated.  The matter of the Veteran's claims for service connection for right knee and back disorders, including as due to service-connected left knee disability, are referred to the AOJ for further consideration and adjudication. 

The Veteran was scheduled to appear at a hearing before a Veterans Law Judge conducted via video conference in February 2014.  He cancelled the hearing and did not request that it be rescheduled.  The Board finds that all due process requests were met regarding the Veteran's hearing request.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file includes medical records from the VA medical center (VAMC) in Saginaw, Michigan, dated to March 2009, as noted in the February 2012 statement of the case.  However, a review of the Veteran's Virtual VA electronic file reveals VA treatment records from that facility, dated to April 2012, not previously considered by the AOJ, that address treatment for the Veteran's service-connected left knee disability.  Thus, there appear to be some pertinent VA medical records that may affect the disposition of the instant claim that were not yet considered by the AOJ.  There is no indication that the Veteran waived initial AOJ review of this evidence.  See 38 C.F.R. § 20.1304(b) (2013). 

Moreover, the claims file contains a July 2012 VA examination report that includes findings regarding the Veteran's left knee.  There is no indication that the AOJ considered the recent examination findings in the context of the Veteran's increased rating claims.  Id.  

Finally, an August 2012 rating decision regarding another disability reflects the AOJ's review of treatment records from the VAMC in Saginaw, dated to July 2012.  Thus, there appear to be some pertinent VA medical records that may affect the disposition of the instant claim that are not yet associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain all medical records regarding the Veteran's treatment at the VAMCs in Detroit and Ann Arbor, dated since March 2009, and at the VAMC in Saginaw, dated since April 2012, and from any additional VA and non-VA medical provider identified by him.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(e) (2013). 

2. Thereafter, readjudicate the Veteran's claims for a rating in excess of 10 percent for status post removal of medial and semilunar cartilage of the left knee, and an initial rating in excess of 10 percent for osteoarthritis of the patellofemoral joint compartment light of all evidence added to the record since the February 2012 statement of the case.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



